 

  EXHIBIT 10.7

 

ASSIGNMENT OF PATENT RIGHTS

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, Crossroads Systems, Inc., a Delaware corporation, with a business
address located at 11000 North Mo-Pac Expressway, Austin, TX 78759 (“Assignor”),
effective as of July 22, 2013 (the “Effective Date”), Assignor, does hereby
sell, assign, transfer, and convey unto KIP CR P1 LP (“Assignee”), all of
Assignor’s right, title, and interest that exist today and may exist in the
future in and to any and all of the following (collectively, the “Patent
Rights”):

 

(a)          all of the patent applications and patents of Assignor, including,
without limitation, the patent applications and patents listed in the table
below, but excluding the ’972 Patents (as defined in that certain Credit
Agreement between Assignor and Assignee dated as of the date hereof) (the
“Patents”);

 

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)   Title of Patent and First Named Inventor 6,041,381   US  
02-05-1998  

FIBRE CHANNEL TO SCSI ADDRESSING METHOD AND SYSTEM

Geoffrey B. Hoese

6,138,161   US   02-18-1999  

METHOD AND SYSTEM FOR MAINTAINING RESERVE COMMAND RELATIONSHIPS IN A FIBRE
CHANNEL NETWORK

Robert A. Reynolds

6,148,421   US   05-29-1998  

ERROR DETECTION AND RECOVERY FOR SEQUENTIAL ACCESS DEVICES IN A FIBRE CHANNEL
PROTOCOL

Geoffrey B. Hoese

6,151,331   US   09-23-1998  

SYSTEM AND METHOD FOR PROVIDING A PROXY FARP FOR LEGACY STORAGE DEVICES

Stephen K. Wilson

6,199,112   US   09-23-1998  

SYSTEM AND METHOD FOR RESOLVING FIBRE CHANNEL DEVICE ADDRESSES ON A NETWORK
USING THE DEVICE'S FULLY QUALIFIED DOMAIN NAME

Stephen K. Wilson

6,205,141   US   06-30-1999  

METHOD AND SYSTEM FOR UN-TAGGED COMMAND QUEUING

Keith M. Arroyo

6,314,488   US   05-12-1998  

SYSTEM FOR SEGMENTING A FIBRE CHANNEL ARBITRATED LOOP TO A PLURALITY OF LOGICAL
SUB-LOOPS USING SEGEMENTATION ROUTER AS A MASTER TO CAUSE THE SEGMENTATION OF
PHYSICAL ADDRESSES

Brian R. Smith

6,341,315   US   02-26-1999  

STREAMING METHOD AND SYSTEM FOR FIBRE CHANNEL NETWORK DEVICES

Keith M. Arroyo

6,392,570   US   09-14-2000  

METHOD AND SYSTEM FOR DECODING 8-BIT/10-BIT DATA USING LIMITED WIDTH DECODERS

Thomas W. Bucht

6,643,693   US   09-15-1998  

METHOD AND SYSTEM FOR MANAGING I/O TRANSMISSIONS IN A FIBRE CHANNEL NETWORK
AFTER A BREAK IN COMMUNICATION

Robert A. Reynolds

 

 

 

 

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)   Title of Patent and First Named Inventor 6,650,656   US  
02-28-2002  

METHOD AND SYSTEM FOR RECONCILING EXTENDED COPY COMMAND TARGET DESCRIPTOR
LENGTHS

John F. Tyndall

6,654,824   US   10-03-2001  

HIGH-SPEED DYNAMIC MULTI-LANE DESKEWER

Diego Fernando Vila

6,668,290   US   10-24-2000  

SYSTEM AND METHOD FOR CONTROLLING READOUT OF FRAME DATA FROM BUFFER

Michael A. Nelson

6,704,809   US   02-28-2002  

METHOD AND SYSTEM FOR OVERLAPPING DATA FLOW WITHIN A SCSI EXTENDED COPY COMMAND

John F. Tyndall

6,704,836   US   11-13-2002  

METHOD FOR DYNAMIC CONTROL OF CONCURRENT EXTENDED COPY TASKS

Robert M. Griswold, Jr.

6,718,402   US   11-29-2000  

METHOD AND SYSTEM FOR PERSISTENT UNIT ATTENTION IN A FIBRE CHANNEL STORAGE
ROUTER

Keith Arroyo

6,757,348   US   10-04-2001  

HIGH-SPEED COORDINATED MULTI-CHANNEL ELASTIC BUFFER

Diego Fernando Vila

6,804,753   US   10-04-2002  

PARTITIONED LIBRARY

William H. Moody II

6,848,007   US   11-10-2000  

A SYSTEM FOR MAPPING ADDRESSES OF SCSI DEVICES BETWEEN PLURALITY OF SANS THAT
CAN DYNAMICALLY MAP SCSI DEVICE ADDRESSES ACROSS A SAN EXTENDER

Robert Allen Reynolds

6,894,979   US   04-24-2001  

NETWORK ANALYZER/SNIFFER WITH MULTIPLE PROTOCOL CAPABILITIES

David G. Lee

6,922,391   US   11-07-2000  

METHOD AND SYSTEM FOR DECREASING ROUTING LATENCY FOR SWITCHING PLATFORMS WITH
VARIABLE CONFIGURATION

Steve King

6,965,934   US   11-10-2000  

ENCAPSULATION PROTOCOL FOR LINKING STORAGE AREA NETWORKS OVER A PACKET-BASED
NETWORK

Robert A. Reynolds

6,970,942   US   11-07-2000  

METHOD OF ROUTING HTTP AND FTP SERVICES ACROSS HETEROGENEOUS NETWORKS

Steve King

6,977,897   US   10-24-2000  

SYSTEM AND METHOD FOR JITTER COMPENSATION IN DATA TRANSFERS

Michael A. Nelson

7,024,591   US   07-12-2002  

MECHANISM FOR ENABLING ENHANCED FIBRE CHANNEL ERROR RECOVERY ACROSS REDUNDANT
PATHS USING SCSI LEVEL COMMANDS

William H. Moody II

7,127,572   US   02-19-2004  

CONSOLIDATION OF UNIT ATTENTIONS

John F. Tyndall

7,185,028   US   03-11-2003  

DATA FILES SYSTEMS WITH HIERARCHICAL RANKING FOR DIFFERENT ACTIVITY GROUPS

Ulrich Lechner

 

-2-

 

 

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)   Title of Patent and First Named Inventor 7,251,708   US  
08-07-2003  

SYSTEM AND METHOD FOR MAINTAINING AND REPORTING A LOG OF MULTI-THREADED BACKUPS

Steven A. Justiss

7,254,329   US   03-05-2004  

METHOD AND SYSTEM FOR MULTI-INITIATOR SUPPORT TO STREAMING DEVICES IN A FIBRE
CHANNEL NETWORK

Robert A. Reynolds

7,310,696   US   01-27-2005  

METHOD AND SYSTEM FOR COORDINATING INTEROPERABILITY BETWEEN DEVICES OF VARYING
CAPABILITIES IN A NETWORK

John B. Haechten

7,327,223   US   01-26-2005  

METHOD AND SYSTEM FOR DISTRIBUTING MANAGEMENT INFORMATION OVER POWER NETWORKS

Bryan Schlinger

7,333,489   US   10-24-2000  

SYSTEM AND METHOD FOR STORING FRAME HEADER DATA

Michael A. Nelson

7,350,114   US   09-01-2005  

MECHANISM FOR ENABLING ENHANCED FIBRE CHANNEL ERROR RECOVERY ACROSS REDUNDANT
PATHS USING SCSI LEVEL COMMANDS

William H. Moody II

7,370,173   US   01-28-2005  

METHOD AND SYSTEM FOR PRESENTING CONTIGUOUS ELEMENT ADDRESSES FOR A PARTITIONED
MEDIA LIBRARY

Steven A. Justiss

7,415,564   US   08-15-2007  

METHOD AND SYSTEM FOR COORDINATING INTEROPERABILITY BETWEEN DEVICES OF VARYING
FUNCTIONALITY IN A NETWORK

John B. Haechten

7,424,075   US   07-31-2003  

PSEUDORANDOM DATA PATTERN VERIFIER WITH AUTOMATIC SYNCHRONIZATION

Diego F. Vila

7,428,613   US   06-29-2004  

SYSTEM AND METHOD FOR CENTRALIZED PARTITIONED LIBRARY MAPPING

Steven A. Justiss

7,447,852   US   12-22-2004  

SYSTEM AND METHOD FOR MESSAGE AND ERROR REPORTING FOR MULTIPLE CONCURRENT
EXTENDED COPY COMMANDS TO A SINGLE DESTINATION DEVICE

Steven A. Justiss

7,448,049   US   08-22-2003  

SYSTEM AND METHOD OF SUPPORTING KERNEL FUNCTIONALITY

Lisheng Xing

7,451,291   US   01-28-2005  

SYSTEM AND METHOD FOR MODE SELECT HANDLING FOR A PARTITIONED MEDIA LIBRARY

Steven A. Justiss

7,453,348   US   06-18-2007  

METHOD AND SYSTEM FOR DISTRIBUTING MANAGEMENT INFORMATION OVER POWER NETWORKS

Bryan Schlinger

7,454,565   US   06-29-2004  

SYSTEM AND METHOD FOR DISTRIBUTED PARTITIONED LIBRARY MAPPING

Steven A. Justiss

 

-3-

 

 

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)   Title of Patent and First Named Inventor 7,500,047   US  
12-03-2004  

SYSTEM AND METHOD FOR PROCESSING COMMANDS

John F. Tyndall

7,505,980   US   11-07-2003  

SYSTEM AND METHOD FOR CONTROLLING ACCESS TO MULTIPLE PHYSICAL MEDIA LIBRARIES

John F. Tyndall

7,508,756   US   03-28-2005  

METHOD AND SYSTEM FOR DECREASING ROUTING LATENCY FOR SWITCHING PLATFORMS WITH
VARIABLE CONFIGURATION

Steve King

7,509,330   US   09-03-2004  

APPLICATION-LAYER MONITORING OF COMMUNICATION BETWEEN ONE OR MORE DATABASE
CLIENTS AND ONE OR MORE DATABASE SERVERS

David B. Ewing

7,529,753   US   09-03-2004  

PROVIDING APPLICATION-LAYER FUNCTIONALITY BETWEEN ONE OR MORE DATABASE CLIENTS
AND ONE OR MORE DATABASE SERVERS

David B. Ewing

7,552,294   US   12-22-2004  

SYSTEM AND METHOD FOR PROCESSING MULTIPLE CONCURRENT EXTENDED COPY COMMANDS TO A
SINGLE DESTINATION DEVICE

Steven A. Justiss

7,584,190   US   02-16-2007  

DATA FILES SYSTEMS WITH HIERARCHICAL RANKING FOR DIFFERENT ACTIVITY GROUPS

Ulrich Lechner

7,584,318   US   11-02-2007  

APPARATUS FOR COORDINATING INTEROPERABILITY BETWEEN DEVICES OF VARYING
CAPABILITIES IN A NETWORK

John B. Haechten

7,603,449   US   06-10-2002  

SYSTEM AND METHOD FOR INQUIRY CACHING

Stephen G. Dale

7,711,805   US   12-22-2004  

SYSTEM AND METHOD FOR COMMAND TRACKING

Stephen G. Dale

7,711,871   US   08-30-2004  

INTERFACE DEVICE AND METHOD FOR COMMAND PROCESSING

John B. Haechten

7,711,913   US   04-20-2007  

SYSTEM AND METHOD FOR BACKING UP EXTENDED COPY COMMANDS

William H. Moody II

7,716,406   US   03-01-2006  

METHOD AND SYSTEM FOR PERSISTENT RESERVATION HANDLING IN A MULTI-INITIATOR
ENVIRONMENT

John F. Tyndall

7,752,384   US   11-07-2003  

SYSTEM AND METHOD FOR CONTROLLING ACCESS TO MEDIA LIBRARIES

William H. Moody II

7,752,416   US   09-25-2008  

SYSTEM AND METHOD FOR DISTRIBUTED PARTITIONED LIBRARY MAPPING

Steven A. Justiss

7,788,413   US   04-29-2005  

METHOD AND SYSTEM FOR HANDLING COMMANDS REQUESTING MOVEMENT OF A DATA STORAGE
MEDIUM BETWEEN PHYSICAL MEDIA LIBRARIES

Steven A. Justiss

 

-4-

 

 

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)   Title of Patent and First Named Inventor 7,827,261   US  
12-22-2004  

SYSTEM AND METHOD FOR DEVICE MANAGEMENT

Robert M. Griswold, Jr.

7,831,621   US   09-27-2007  

SYSTEM AND METHOD FOR SUMMARIZING AND REPORTING IMPACT OF DATABASE STATEMENTS

Kevin Banks

7,895,160   US   01-26-2009  

APPLICATION-LAYER MONITORING OF COMMUNICATION BETWEEN ONE OR MORE DATABASE
CLIENTS AND ONE OR MORE DATABASE SERVERS

David B. Ewing

7,899,945   US   04-30-2010  

INTERFACE DEVICE AND METHOD FOR COMMAND PROCESSING

John B. Haechten

7,904,539   US   03-13-2009  

SYSTEM AND METHOD FOR SERVICING INQUIRY COMMANDS ABOUT TARGET DEVICES IN STORAGE
AREA NETWORK

Stephen G. Dale

7,908,252   US   03-19-2008  

SYSTEM AND METHOD FOR VERIFYING PATHS TO A DATABASE

Matthew Eugene Landt

7,908,366   US   02-01-2008  

MEDIA LIBRARY MONITORING SYSTEM AND METHOD

Robert C. Sims

7,912,053   US   03-23-2009  

METHOD AND SYSTEM FOR DECREASING ROUTING LATENCY FOR SWITCHING PLATFORMS WITH
VARIABLE CONFIGURATION

Steve King

7,941,597   US   06-07-2010  

SYSTEM AND METHOD FOR CONTROLLING ACCESS TO MEDIA LIBRARIES

William H. Moody II

7,962,513   US   10-30-2006  

SYSTEM AND METHOD FOR DEFINING AND IMPLEMENTING POLICIES IN A DATABASE SYSTEM

David Boles

7,971,006   US   01-28-2005  

SYSTEM AND METHOD FOR HANDLING STATUS COMMANDS DIRECTED TO PARTITIONED MEDIA
LIBRARY

Steven A. Justiss

7,971,019   US   02-23-2009  

SYSTEM AND METHOD FOR CONTROLLING ACCESS TO MULTIPLE PHYSICAL MEDIA LIBRARIES

John F. Tyndall

7,974,215   US   02-04-2008  

SYSTEM AND METHOD OF NETWORK DIAGNOSIS

Robert C. Sims

7,975,124   US   04-16-2010  

SYSTEM AND METHOD FOR DISTRIBUTED PARTITIONED LIBRARY MAPPING

Steven A. Justiss

7,984,073   US   06-15-2005  

SYSTEM AND METHOD FOR PROVIDING SERVICE MANAGEMENT IN A DISTRIBUTED DATABASE
SYSTEM

Jack Basiago

8,156,215   US   10-29-2010  

SYSTEM AND METHOD FOR DEVICE MANAGEMENT

Robert M. Griswold, Jr.

 

-5-

 

 

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)   Title of Patent and First Named Inventor 8,250,378   US  
02-04-2008  

SYSTEM AND METHOD FOR ENABLING ENCRYPTION

Robert C. Sims

8,271,673   US   08-09-2004  

STREAMING METHOD AND SYSTEM FOR FIBRE CHANNEL NETWORK DEVICES

Keith M. Arroyo

8,341,211   US   09-14-2007  

SYSTEM AND METHOD FOR INQUIRY CACHING IN A STORAGE AREA NETWORK

Stephen G. Dale

11/801,809

US 2008/0282265

  US   05-11-2007  

METHOD AND SYSTEM FOR NON-INTRUSIVE MONITORING OF LIBRARY COMPONENTS

Michael R. Foster

12/025,436

US 2009/0198737

  US   02-04-2008  

SYSTEM AND METHOD FOR ARCHIVE VERIFICATION

Robert C. Sims

12/115,218

US 2009/0274300

  US   05-05-2008  

METHOD FOR CONFIGURING THE ENCRYPTION POLICY FOR A FIBRE CHANNEL DEVICE

Patrick S. Tou

12/692,403

US 2010/0182887

  US   01-22-2010  

SYSTEM AND METHOD FOR IDENTIFYING FAILING DRIVES OR MEDIA IN MEDIA LIBRARY

William H. Moody II

13/042,209

US 2011/0161584

  US   03-07-2011  

SYSTEM AND METHOD FOR INQUIRY CACHING IN A STORAGE AREA NETWORK

Stephen G. Dale

13/091,877

US 2011/0194451

  US   04-21-2011  

SYSTEM AND METHOD OF NETWORK DIAGNOSIS

Robert C. Sims

13/312,068

US 2012/0079131

  US   12-06-2011  

STREAMING METHOD AND SYSTEM FOR FIBRE CHANNEL NETWORK DEVICES

Keith M. Arroyo

13/430,429

US 2012/0185589

  US   03-26-2012  

MEDIA LIBRARY MONITORING SYSTEM AND METHOD

Robert C. Sims

13/459,720

US 2012/0221597

  US   04-30-2012  

MEDIA LIBRARY MONITORING SYSTEM AND METHOD

Robert C. Sims

13/685,539

US 2013/0080568

  US   11-26-2012  

SYSTEM AND METHOD FOR CACHING INQUIRY DATA ABOUT SEQUENTIAL ACCESS DEVICES

Stephen G. Dale

AU 737205   AU   05-29-1998  

ERROR DETECTION AND RECOVERY FOR SEQUENTIAL ACCESS DEVICES IN A FIBRE CHANNEL
PROTOCOL

Geoffrey B. Hoese

EP 2 526 488   EP   01-18-2011  

SYSTEM AND METHOD FOR IDENTIFYING FAILING DRIVES OR MEDIA IN MEDIA LIBRARY

William H. Moody

12/025,300   US      

DETERMINING, DISPLAYING AND USING TAPE DRIVE SESSION INFORMATION

 

12/201,956   US      

SYSTEM AND METHOD FOR ADJUSTING TO DRIVE SPECIFIC CRITERIA

 

12/888,954   US      

SYSTEM AND METHOD FOR ELIMINATING PERFORMANCE IMPACT OF INFORMATION COLLECTION
FROM MEDIA DRIVES

 

 

-6-

 

 

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)   Title of Patent and First Named Inventor 12/861,609   US      

SYSTEM AND METHOD FOR ARCHIVE VERIFICATION ACCORDING TO POLICIES

 

12/861,612   US      

SYSTEM AND METHOD FOR ARCHIVE VERIFICATION USING MULTIPLE ATTEMPTS

 

13/109,192   US      

SYSTEM AND METHOD FOR IMPLEMENTING A NETWORKED FILE SYSTEM UTILIZING A MEDIA
LIBRARY

 

13/267,758   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR OPTIMIZATION OF TAPE PERFORMANCE

 

13/267,763   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR OPTIMIZATION OF TAPE PERFORMANCE
USING DISTRIBUTED FILE COPIES

 

13/267,665   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR TRICKLING DATA TO A HOST

 

13/267,743   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR RETRIEVING A FILE AFTER AN ERROR

 

13/451,812   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR A SELF-DESCRIBING TAPE

 

13/847,965   US      

SYSTEM AND METHOD FOR ENHANCING DATA RELIABILITY AND RECOVERING FROM MEDIA
ERRORS

 

13/531,310   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR HOST SYSTEM LTFS AUTO-ADAPTATION

 

13/532,512   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR CONTROLLING FILE MIGRATION IN
ARCHIVING SYSTEMS

 

13/532,518   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR SYNCHRONIZING DATA WRITTEN TO
TAPE AND RECOVERING IN THE CASE OF FAILURE

 

13/485,060   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR RECOVERING STUB FILES

 

13/614,857   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR PARTIALLY SYNCHRONOUS AND
PARTIALLY ASYNCHRONOUS MOUNTS/UNMOUNTS IN A MEDIA LIBRARY

 

13/459,531   US      

SYSTEM AND METHOD FOR USING A MEMORY BUFFER TO STREAM DATA FROM A TAPE TO
MULTIPLE CLIENTS

 

 

-7-

 

 

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)   Title of Patent and First Named Inventor 13/480,781   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR TAMPER PROTECTION IN A DATA
STORAGE SYSTEM

 

102 11 606             PCT/US13/038755            

 

(b)          all patents and patent applications (i) to which any of the Patents
directly or indirectly claims priority; or (ii) for which any of the Patents
directly or indirectly forms a basis for priority;

 

(c)          all reissues, reexaminations, extensions, continuations,
continuations in part, continuing prosecution applications, requests for
continuing examinations, divisions, registrations of any item in any of the
foregoing categories (a) and (b);

 

(d)          all foreign patents, patent applications, and counterparts relating
to any item in any of the foregoing categories (a) through (c), including,
without limitation, certificates of invention, utility models, industrial design
protection, design patent protection, and other governmental grants or
issuances;

 

(e)          all items in any of the foregoing in categories (b) through (d),
whether or not expressly listed as Patents above and whether or not claims in
any of the foregoing have been rejected, withdrawn, cancelled, or the like;

 

(f)           inventions, invention disclosures, and discoveries described in
any of the Patents or any item in the foregoing categories (b) through (e) that
(i) are included in any claim in the Patents or any item in the foregoing
categories (b) through (e); (ii) are subject matter capable of being reduced to
a patent claim in a reissue or reexamination proceeding brought on any of the
Patents or any item in the foregoing categories (b) through (e); or (iii) could
have been included as a claim in any of the Patents or any item in the foregoing
categories (b) through (e), except to the extent any such inventions, invention
disclosures, discoveries or items in the foregoing categories (b)-(e) described
in this category (f) are, or are described or claimed in, any patent or patent
application of Assignor that is not being assigned through this Agreement;

 

(g)          all rights to apply in any or all countries of the world for
patents, certificates of invention, utility models, industrial design
protections, design patent protections, or other governmental grants or
issuances of any type related to any item in any of the foregoing categories (a)
through (f), including, without limitation, under the Paris Convention for the
Protection of Industrial Property, the International Patent Cooperation Treaty,
or any other convention, treaty, agreement, or understanding;

 

(h)          all causes of action (whether known or unknown or whether currently
pending, filed, or otherwise) and other enforcement rights under, or on account
of, any of the Patents or any item in any of the foregoing categories (b)
through (g), including, without limitation, all causes of action and other
enforcement rights for (1) damages; (2) injunctive relief, and (3) any other
remedies of any kind for past, current, and future infringement; and

 

-8-

 

 

(i)          all rights to collect royalties and other payments under or on
account of any of the Patents or any item in any of the foregoing categories (b)
through (h), excluding any and all license agreements of Assignor existing prior
to the Effective Date.

 

Assignor hereby authorizes the respective patent office or governmental agency
in each jurisdiction to issue any and all patents, certificates of invention,
utility models or other governmental grants or issuances that may be granted
upon any of the Patent Rights in the name of Assignee, as the assignee to the
entire interest therein, subject to licenses to certain third parties.

 

Assignor represents and warrants to Assignee, except as set forth on the
Schedule of Exceptions attached as Exhibit A, which exceptions shall be deemed
to be part of the representations and warranties made hereunder, as follows:

 

(1)         Assignor is a company duly formed, validly existing, and in good
standing under the laws of its formation jurisdiction. Assignor has the full
power and authority to sell, assign, transfer and convey the Patent Rights to
Assignee.

 

(2)         Assignor owns all right, title, and interest to the Patent Rights
and the Patents are all of the currently existing patents and patent
applications of Assignor, with the exception of US Patent Nos. 7,603,449,
7,904,539, and 8,341,211 and U.S. Patent Application Serial Nos. 13/042,209 and
13/685,539 (including any patents or applications claiming priority to the
foregoing), each of which is jointly assigned to Assignor and Hewlett-Packard
Company. Assignor has obtained and properly recorded previously executed
assignments for the Patent Rights as necessary to fully perfect its rights and
title therein in accordance with governing law and regulations in each
respective jurisdiction. Except for the security interest granted by Assignor to
Fortress Credit Co LLC, the Patent Rights are free and clear of all security
interests or other encumbrances of any kind. There are no actions, suits,
investigations, claims, or proceedings threatened, pending, or in progress
relating in any way to the Patent Rights. To the Assignor's knowledge, based on
reasonable due diligence and investigation conducted at the time of filing, all
inventors named on the Patents are true and correct.

 

(3)         There is no obligation imposed by a standards-setting organization
to license any of the Patents on particular terms or conditions. No licenses
under the Patents have been granted to any other third party and Assignee will
not be subject to any covenant not to sue or other restrictions on its
enforcement or enjoyment of the Patent Rights.

 

(4)         Except as set forth in the Schedule of Exceptions, none of the
Patents has ever been found invalid, unpatentable, or unenforceable for any
reason in any proceeding and Assignor does not know of and has not received any
notice or information of any kind suggesting that the Patents may be invalid,
unpatentable, or unenforceable, other than official notices from patent offices
in the course of patent prosecution. To the extent “small entity” fees were paid
to the United States Patent and Trademark Office for any Patent, such reduced
fees were then appropriate because the payor qualified to pay “small entity”
fees at the time of such payment and specifically had not licensed rights in any
of the Patents to an entity that was not a “small entity.” If any of the Patents
are terminally disclaimed to another patent or patent application, all patents
and patent applications subject to such terminal disclaimer are included in the
Patents.

 

(5)         To Assignor’s knowledge none of Assignor, any prior owner, or their
respective agents or representatives have engaged in any conduct, or omitted to
perform any necessary act, the result of which would invalidate any of the
Patents or hinder their enforcement. 

 

-9-

 

 

(6)         Assignor has not (a) put a third party on notice of actual or
potential infringement of any of the Patents; (b) invited any third party to
enter into a license under any of the Patents; or (c) initiated any enforcement
action with respect to any of the Patents.

 

(7)         Except as may have been disclosed by Assignor to Assignee, none of
the Patents has been or is currently involved in any reexamination, supplemental
examination, reissue, interference proceeding, or any similar proceeding, and no
such proceedings are pending or threatened.

 

(8)         All maintenance fees, annuities, and other amounts due or payable on
the Patents have been timely paid.

 

Assignor will, at the reasonable request of Assignee, and provided Assignee
bears the cost of doing so, do all things reasonably within its power and that
are necessary, proper, or advisable, including without limitation, the
execution, acknowledgment, and recordation of specific assignments, oaths,
declarations, and other documents on a country-by-country basis, to assist
Assignee in obtaining, perfecting, sustaining, or enforcing the Patent Rights.

 

The terms and conditions of this Assignment of Patent Rights will inure to the
benefit of Assignee, its successors, assigns, and other legal representatives
and will be binding upon Assignor, its successors, assigns, and other legal
representatives.

 

This Assignment will be governed by and construed in accordance with the laws of
the State of New York without regard to its rules of conflict of law, except
Section 5-1401 of the New York General Obligations Law; provided, however, that
the prosecution, perfection, issuance, maintenance, validity and enforceability
of any Patent Rights arising under the laws of any other jurisdiction, and the
interpretation and enforceability of any rights granted under such Patent
Rights, will be governed by the laws of that jurisdiction without reference to
choice of law principles to the contrary. Assignor hereby irrevocably submits to
the nonexclusive jurisdiction of any New York State or Federal court sitting in
the County of New York over any suit, action or proceeding arising out of or
relating to this Assignment, and Assignor hereby agrees and consents that, in
addition to any methods of service of process provided for under applicable law,
all service of process in any such suit, action or proceeding in any New York
State or Federal court sitting in the County of New York may be made by
certified or registered mail, return receipt requested, or overnight mail with a
reputable national carrier, directed to the Assignor at the address indicated
above, and service so made shall be complete five (5) days after the same shall
have been so mailed (one day in the case of an overnight mail service).

 

This Assignment represents the entire agreement about the subject matter of this
Assignment and supersedes prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Assignment merge into this
Assignment.

 

[Signature page follows.]

 

-10-

 

 

IN WITNESS WHEREOF this Assignment of Patent Rights is executed on July 22,
2013.

 

ASSIGNOR:

 

CROSSROADS SYSTEMS, INC.

 

By: /s/ Richard K. Coleman, Jr.         Name: Richard K. Coleman, Jr.        
Title: Interim President and CEO  

(Signature MUST be attested.)

 

ATTESTATION OF SIGNATURE UNDER 28 U.S.C. § 1746

 

The undersigned witnessed the signature of _Richard K. Coleman, Jr._ to the
above Assignment of Patent Rights on behalf of Crossroads Systems, Inc. and
makes the following statements:

 

1.I am over the age of 18 and competent to testify as to the facts in this
Attestation block if called upon to do so.

 

2._ Richard K. Coleman, Jr.__ is personally known to me (or proved to me on the
basis of satisfactory evidence) and appeared before me on July 22, 2013 to
execute the above Assignment of Patent Rights on behalf of Crossroads Systems,
Inc.

 

3._ Richard K. Coleman, Jr.______ subscribed to the above Assignment of Patent
Rights on behalf of Crossroads Systems, Inc.

 

I declare under penalty of perjury under the laws of the United States of
America that the statements made in the three (3) numbered Sections immediately
above are true and correct.

 

EXECUTED on __July 22, 2013______(date)

 

__Tracy R. Coleman__________________

 

Print Name: __ Tracy R. Coleman_______

 

[Signature and Attestation Page to Crossroads Patent Assignment]



 

-11-

 

 

Exhibit A

 

Schedule of Exceptions

 

(2); (3) Right, Title and Interest; Licenses/Covenants. Each of the parties
identified below has license rights and/or a covenant not to be sued under one
or more of the Patents under the terms of the agreements identified below:

 

(i) Crossroads Systems, Inc. - Non-Exclusive License Agreement between
Crossroads IP I, L.P. and Crossroads Systems, Inc. providing Crossroads Systems,
Inc. a license under the Patents;

 

(ii) HP/3Par - Confidential Settlement and License Agreement between Crossroads
Systems, Inc. and Hewlett-Packard and 3Par, Inc. dated October 17, 2011;

 

(iii) Brocade - Patent License Agreement between Crossroads Systems, Inc. and
Brocade Communications Switzerland SarL dated June 4, 2006 and Patent License
Agreement Amendment 1 dated October 26, 2007;

 

(iv) EMC - Development Agreement between Crossroads Systems, Inc. and EMC
Corporation dated March 18, 2003;

 

(v) Hitachi - License Agreement between Crossroads Systems, Inc. and Hitachi,
Ltd. dated September 15, 2003;

 

(vi) IBM - License Agreement between Crossroads Systems, Inc. and International
Business Machines Corporation dated June 24, 2011;

 

(vii) Microsoft - Microsoft-Crossroads Patent Cross License Agreement between
Crossroads Systems, Inc. and Microsoft Corporation dated October 28, 2010;

 

(viii) Overland - Settlement Agreement between Crossroads Systems, Inc. and
Overland Storage, Inc. dated May 18, 2010;

 

(ix) QLogic - Settlement Agreement between Crossroads Systems, Inc. and QLogic
Corporation dated March 26, 2010;

 

(x) Stonefly - Patent License Agreement between Crossroads Systems, Inc. and
Stonefly Networks, Inc. dated February 20, 2004;

 

(xi) Symantec - Patent License Agreement between Crossroads Systems, Inc. and
Symantec Corporation dated June 17, 2009; and

 

(xii) XIOtech - Patent License Agreement between Crossroads Systems, Inc. and
XIOtech Corp. dated July 2003.

 

(3) Standards Setting Organizations. Crossroads is or has been a member of the
following standards bodies: Storage Networking Industry Association (SNIA),
International Committee for Information Technology Standards (INCITS), Internet
Engineering Task Force (IETF) and National Committee for Information Technology
Standards (NCITS), collectively referred to as “Crossroads Standards
Organizations.” Each of the Crossroads Standards Organizations has, or has had,
one or more policies over the years regarding intellectual property of its
members and potential obligations, or lack thereof, regarding licensing of same.

 

[Exhibit A to Crossroads Patent Assignment]

 

-12-

 

 

(6) Notice/Invitations. To the Assignor's knowledge, based on reasonable due
diligence and investigation, Crossroads has provided notice to third parties
regarding actual/potential infringement and/or provided an invitation to license
certain of the Patents as outlined below:

 

(i) Crossroads, through its general counsel Patricia Prince, may invited third
parties prior to 2002 to license one or more of the Patents that issued prior to
2003.

 

(ii) Crossroads sent the following companies letters inviting them to take a
license to one or both of US Patent Nos. 6,041,381 and 6,138,161 (two of the
Patents): 

a.ATTO Technology, Inc.

b.Bakbone Software, Inc.

c.Cereva Networks, Inc.

d.Ciprico, Inc.

e.Cisco Systems, Inc.

f.CMD Technology, Inc.

g.CommVault Systems, Inc.

h.Computer Associates International, Inc.

i.Computer Network Technology Corporation

j.Datacore Software Corporation

k.DataDirect Networks, Inc.

l.Dot Hill Systems Corporation

m.EMC Corporation

n.Emulex Corporation

o.Falconstor Software, Inc.

p.FileFish, Inc.

q.Fujitsu Computer Products of America, Inc.

r.Gadzook Networks

s.Hitachi, Ltd

t.International Business Machines Corporation

u.IIS Intelligent Information Systems, LTD

v.Infortrend Corporation

w.InRange Technologies Corporation

x.Integrix, Inc.

y.InterSAN, Inc.

z.KOM, Inc.

aa.Legato Systems, Inc.

bb.McData Corporation

cc.MTI Technology Corp.

dd.National Semiconductor Corporation

ee.NearTek, Inc.

ff.Nexsan Corporation

gg.Nishan Systems, Inc.

hh.OTC Software, Inc.

ii.Panasas, LLC

jj.Pirus Networks, Inc.

kk.Prisa Networks, Inc.

ll.Prismedia

mm.QLogic Corporation

 

-13-

 

 

nn.Raidtec Corporation

oo.Rhapsody Networks, Inc.

pp.SANavigator, Inc.

qq.SanCastle Technologies, Inc.

rr.SanGate Systems, Inc.

ss.San One, Inc.

tt.SanRise, Inc.

uu.SAN Valley Systems, Inc.

vv.Spectralogic Corporation

ww.Storage Computer Corporation

xx.Storage Networks, Inc.

yy.Storage Networking Technologies, Ltd

zz.Topspin Communications, Inc.

aaa.Troika Networks, Inc.

bbb.TrueSan Networks, Inc.

ccc.Vicom Systems, Inc.

ddd.Vixel Corporation

eee.Xiotech Corporation

fff.Yotta Yotta, Inc.

ggg.ZZYZX Peripherals, Inc.

 

-14-

 

 

Exhibit B

 

‘972 Patents

 

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)   Title of Patent and First Named Inventor 5,941,972   US  
12-31-1997   Storage Router and Method for Providing Virtual Local Storage;
Hoese Geoffrey B.               6,421,753   US   7-15-1999   Storage Router and
Method for Providing Virtual Local Storage; Hoese Geoffrey B.              
6,425,036   US   9-27-2001   Storage Router and Method for Providing Virtual
Local Storage; Hoese Geoffrey B.               6,425,035   US   9-27-2001  
Storage Router and Method for Providing Virtual Local Storage; Hoese Geoffrey B.
              6,789,152   US   2-22-2002   Storage Router and Method for
Providing Virtual Local Storage; Hoese Geoffrey B.               6,738,854   US
  6-19-2002   Storage Router and Method for Providing Virtual Local Storage;
Hoese Geoffrey B.               6,763,419   US   2-10-2003   Storage Router and
Method for Providing Virtual Local Storage; Hoese Geoffrey B.              
7,051,147   US   9-9-2003   Storage Router and Method for Providing Virtual
Local Storage; Hoese Geoffrey B.               7,340,549   US   2-14-2006  
Storage Router and Method for Providing Virtual Local Storage; Hoese Geoffrey B.
              7,689,754   US   9-7-2007   Storage Router and Method for
Providing Virtual Local Storage; Hoese Geoffrey B.               7,552,266   US
  9-7-2007   Storage Router and Method for Providing Virtual Local Storage;
Hoese Geoffrey B.               7,694,058   US   9-7-2007   Storage Router and
Method for Providing Virtual Local Storage; Hoese Geoffrey B.              
8,046,515   US   10-31-2007   Storage Router and Method for Providing Virtual
Local Storage; Hoese Geoffrey B.               7,984,221   US   11-29-2007  
Storage Router and Method for Providing Virtual Local Storage; Hoese Geoffrey B.
              US RE42,761   US   7-24-2008   Storage Router and Method for
Providing Virtual Local Storage; Hoese Geoffrey B.               7,937,517   US
  9-2-2009   Storage Router and Method for Providing Virtual Local Storage;
Hoese Geoffrey B.              

 

-15-

 

 

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)   Title of Patent and First Named Inventor               7,934,040
  US   9-2-2009   Storage Router and Method for Providing Virtual Local Storage;
Hoese Geoffrey B.               8,015,339   US   9-2-2009   Storage Router and
Method for Providing Virtual Local Storage; Hoese Geoffrey B.              
7,934,041   US   1-10-2010   Storage Router and Method for Providing Virtual
Local Storage; Hoese Geoffrey B.               7,984,224   US   10-22-2010  
Storage Router and Method for Providing Virtual Local Storage; Hoese Geoffrey B.
              8,028,117   US   10-22-2010   Storage Router and Method for
Providing Virtual Local Storage; Hoese Geoffrey B.               8,402,193   US
  10-22-2010   Storage Router and Method for Providing Virtual Local Storage;
Hoese Geoffrey B.               7,987,311   US   10-22-2010   Storage Router and
Method for Providing Virtual Local Storage; Hoese Geoffrey B.              
8,402,194   US   8-3-2011   Storage Router and Method for Providing Virtual
Local Storage; Hoese Geoffrey B.               13/766,301   US   2-13-2013  
Storage Router and Method for Providing Virtual Local Storage.               CA
2,315,199   CA   12-28-1998   Storage Router and Method for Providing Virtual
Local Storage.               DE 69832818.3   DE   12-28-1998   Storage Router
and Method for Providing Virtual Local Storage..               1 044 414   EP,
FR, GB   12-28-1998   Storage Router and Method for Providing Virtual Local
Storage..               4691251   JP   12-28-1998   Storage Router and Method
for Providing Virtual Local Storage.               EP 05027161
EP 1 696 638   EP   12-28-1998   Storage Router and Method for Providing Virtual
Local Storage.               EP 10012770.3
EP 2 375 699   EP   12-28-1998   Storage Router and Method for Providing Virtual
Local Storage.               EP 10012768.7
EP 2 375 698   EP   12-28-1998   Storage Router and Method for Providing Virtual
Local Storage

 

-16-

 

